Citation Nr: 0214500	
Decision Date: 10/17/02    Archive Date: 10/29/02

DOCKET NO.  01-09 706A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Whether the veteran is incompetent for Department of Veterans 
Affairs benefits purposes.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel

INTRODUCTION

The veteran served on active duty from June 1975 to February 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.


FINDING OF FACT

The evidence does not show that the veteran currently lacks 
the mental capacity to contract or to manage his affairs, 
including disbursement of funds, without limitation.


CONCLUSION OF LAW

The veteran is mentally competent for VA purposes.  38 C.F.R. 
§ 3. 353 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that the Veterans 
Claims Assistance Act of 2000 (VCAA) provides that VA shall 
make reasonable efforts to notify a claimant of relevant 
evidence necessary to substantiate the claimant's claim for a 
benefit under a law administered by VA.  The VCAA also 
requires VA to assist a claimant in obtaining such evidence.  
See 38 U.S.C. §§ 5103, 5103A (West Supp. 2001); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.159).  In light of the following decision, there is no 
prejudice to the veteran by the Board proceeding with 
appellate review at this time without action to comply with 
the additional notice/development provisions of this new 
legislation.

A mentally incompetent person is one who because of injury or 
disease lacks the mental capacity to contract or to mange his 
or her own affairs, including disbursement of funds without 
limitation.  There is a presumption in favor of competency.  
Where reasonable doubt arises regarding a beneficiary's 
mental capacity to contract or to mange his or her own 
affairs, including the disbursement of funds without 
limitation, such doubt will be resolved in favor of 
competency.  Medical opinion is required for the rating 
agency to make a determination of incompetency.  Unless the 
medical evidence is clear, convincing and leaves no doubt as 
to the person's incompetency, the rating agency will make no 
determination of incompetency without a definite expression 
regarding the question by the responsible medical 
authorities.  Determinations relative to incompetency should 
be based upon all evidence of record, and there should be a 
consistent relationship between the percentage of disability, 
facts relating to commitment or hospitalization and the 
holding of incompetency.  38 C.F.R. § 3.353(a).

The most recent medical evidence in the record is a November 
2001 note from a VA staff psychiatrist stating as follows:

I am now [the veteran's] treating 
psychiatrist.  He was previously declared 
incompetent and a guardian was appointed.  
I disagree with that evaluation and 
consequent action.  I evaluate [the 
veteran] to be competent to handle his 
own affairs, and I think it is therefore 
inappropriate for him to be subject to a 
guardianship.

The Board notes that the above-cited regulation provides a 
presumption in favor of a veteran's competency.  While VA 
psychologists in September 2000 and August 2001 opined that 
the veteran was not competent to handle his finances, the 
Board finds that such presumption has not been rebutted in 
this case.  The most recent medical opinion of record, from 
the veteran's treating physician, a VA staff psychiatrist, 
shows that the veteran essentially has the mental capacity to 
contract or to manage his own affairs, including the 
disbursement of funds.  It is impossible under these 
circumstances to conclude that the evidence "leaves no 
doubt" about the veteran's incompetency.  At the very least, 
the declaration of November 23, 2001, raises considerable 
ambiguity whether the veteran is in fact incompetent.  


ORDER

Incompetency not having been clearly and convincingly shown, 
the appeal is  granted.




		
	John E. Ormond, Jr.	
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

